Appeal, insofar as taken from that portion of the Appellate Division order that denied a motion to transfer the matter to the First Department and to issue certain subpoenas, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.